DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5, 7-8, 13-15 and 17-18 below are objected to because of the following informalities: 
Claim 3, line 1, reads “a similarity level” and should read “the similarity level.”
Claim 4, line 1, reads “a cohesion level” and should read “the cohesion level.”
Claim 5, line 1, reads “a probability” should read “the probability.”
Claims 7 and 8, line 1, respectively, the word “the” should be added before the word “ultrasound.”
Claim 13, line 1, reads “a similarity level” and should read “the similarity level.”
Claim 14, line 1, reads “a cohesion level” and should read “the cohesion level.”
Claim 15, line 1, reads “a probability” should read “the probability.”
Claims 17 and 18, line 1, respectively, the word “the” should be added before the word “ultrasound.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xulei et al.: 3D in vivo Imaging of Rats Hearts by High Frequency Ultrasound and its Application in Myofiber Orientation Wrapping, 17 March 2015, Proceedings of SPIE International Society for Optical Engineering, vol. 9419, (pg. 1-11) in view ofPapaducci et al.: Ultrasound backscatter tensor imaging (BTI): analysis of the spatial coherence of ultrasonic speckle in anisotropic soft tissues, June 2014, IEEE Transactions on Ultrasounics, Ferroelectrics, and Frequency Control, vol. 61 no. 6, (pg. 986-995), as cited by Applicant, and Yi et al. (WO 2017024963).  With regards to Yi et al, Examiner is referring to a machine-generated English translation of the WIPO document.
Regarding claim 1, Xulei et al. teach (pg. 1-3) a method for determining heart fiber geometry for a heart, comprising:
generating images of a heart model (i.e. “template heart”) (Fig. 1, “the rat heart was excised and then embedded in 2% agar phantoms for the MR imaging procedures. The phantoms were placed in a Biospec 7 T MRI system.”(pg. 2, para. 5, lines 1-3, Methods (2.2), “…target heart imaged by MR-DTI ex vivo” (pg. 5, lines 1-2, Results (3.2));
determining an accuracy criterion (i.e. criteria of how accurately the images of the heart model (i.e. MR-DTI images which correspond to the “Template Heart”) match the 3D ultrasound images (i.e. “at least one ultrasound image of an actual heart”), wherein such criteria in Xulei et al. corresponds to the “similarity criterion” and/or Eq. 2)of the images of the heart model (i.e. T1-MRI data) based at least in part on at least one ultrasound image (i.e. “3D ultrasound images”) of an actual heart ( “The rat was settled on the imaging platform and was imaged by the Vevo 2100 ultrasound system (FUJIFILM VisualSonics, Inc., Toronto, Canada) with a 21 MHz transducer. B-mode ultrasound images of the hearts in the short-axis view were acquired slice by slice from base to apex at a 0.2 mm thickness.” (pg. 2, para. 4, lines 1-4, Methods (2.1)), (“…the 3D ultrasound images are registered with the T1-MRI data…In order to match two images I0 and I1 by a transformation s, the typical Demons registration requires a similarity criterion Sim(I0, I1, S) to measure the similarity between both images…Vercauteren et al. adapted the Demons as an optimization procedure on the entire space of displacement fields to a space of diffeomorphic transformations through the exponential.” (pg. 3, full para. 2, line 2, full para. 3, lines 6-8 and lines 15-16, 2. Methods (2.3); Figure 1). Note, this section, specifically seems to teach that prior to applying the heart model to the ultrasound images (i.e. warping the cardiac fiber orientation from MR-DTI data to the ultrasound images), the ultrasound images are first registered with the T1-MRI optimization procedure, which relies on similarity criterion to update the transformation.  With that, the accuracy criterion (i.e. Eq. 2 and/or the similarity criterion), which measures how similar the two images are, (i.e. updated/transformed T1-MRI data of the model and US images) is based at least in part of the at least one ultrasound image of the actual heart, corresponding to the present application; and
when the accuracy criterion meets a  condition, applying the heart model (i.e. DTI heart model which has been transformed/registered to match the ultrasound image) to the at least one ultrasound image to determine heart fiber geometry of the actual heart (“…Vercauteren et al. adapted the Demons as an optimization procedure on the entire space of displacement fields to a space of diffeomorphic transformations through the exponential.” (pg. 3, para. 2, line 2, full para. 3, lines 15-16, 2. Methods (2.3)), “After the geometric registration, the next step is to relocate and reorient DTI fiber orientations of the template heart to the target heart (i.e. “target heart” corresponds to the “at least one ultrasound image of the actual heart) as the final results based on the deformation field” (pg. 4, full para. 1, lines 1-2, 2. Methods (2.3)); Figure 1). Note, that the use of this optimization procedure implies that there is a stopping criteria set for once an optimal threshold is met, which corresponds to the present application applying the heart model to the ultrasound images once the optimal accuracy is met.
However, though Xulei et al. disclose that both MR and DTI images of the heart model are generated (pgs. 2-3, Section 2.2; pg. 5, lines 1-2, “…target heart imaged by MR-DTI ex vivo”; Figure 1, referring to both T1 and DTI images of the template heart), Xulei et al. fails to teach that the images of the heart model are specifically “ultrasound images”.
In the same field of ultrasound imaging, Papaducci et al. teach generating ultrasound images of a heart model, stating “Acquisitions were performed on 3 ex vivo bovine skeletal muscles and 3 porcine left ventricle myocardial samples embedded in agar-gelatin (2%-2%) phantom. Acquisitions were 
It would be obvious to one skilled in the art before the effective filing date to have the images of the heart model of Xulei et al. be ultrasound images of the heart model, as taught by Papaducci et al., because of the lower energy required to map an entire region (pg. 994, left column, para. 1, lines 4-5, IV. Discussion) and the ability to obtain real-time measurements (pg. 994, left column, para. 1, lines 2-3, IV. Discussion).
However, Xulei et al. and Papaducci et al. fail to teach that the accuracy criterion is specifically a “probability of accuracy” and that the accuracy criterion meets a condition when it is “above a given threshold.”
In the same field of image processing to determine similarities between data sets, Yi et al. teach a method for determining the similarity between two image data sets which relies on a measure of similarity between the two data sets (i.e. accuracy criterion that provides a measure of how accurately the two data sets match) (“Similarity metric from a pre-trained model with the set of selected objects to be recognized source categories corresponding to the image similarity measurement model, and calculates said object characteristic registration feature and the image object as a recognition result according to the output object ;wherein the metric model set comprising at least one model similarity measure, the similarity measure different models respectively different source categories corresponding to the object image.”(pg. 3, lines 3-8, Summary). Yi et al. teach that the accuracy criterion (i.e. similarity metric”) is a “probability/likelihood of accuracy” and that the accuracy 
It would be obvious to one skilled in the art before the effective filing date to have the accuracy criterion of modified Xulei et al. be a probability of accuracy, as taught by Yi et al., in order to improve the accuracy of registration between two data sets (Para. [0015]).
It would be obvious to one skilled in the art before the effective filing date to have the accuracy criterion of modified Xulei et al. be met when it is “above a given threshold”, as taught by Yi et al., in order to give a marker that the criterion should exceed in order to be applied.
Additionally/alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the accuracy criterion/similarity metric technique of modified Xulei et al. with an accuracy criterion/similarity metric technique comprising a “probability/likelihood” (i.e. probability of accuracy) and that the accuracy criterion meets a condition when it is “above a given threshold”, as taught by Yi et al., as the substitution of one known accuracy criterion/similarity metric technique for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully determining if two images are similar to one another would be yielded.  

Regarding claim 7, modified Xulei et al. meets the limitations of claim 1, wherein Xulei et al. further teach that generating images [ultrasound images in modified Xulei et al.] of a heart model comprises generating the ultrasound images of a mathematical heart model validated against an image dataset acquired using diffusion magnetic resonance imaging (“In order to evaluate the extracted cardiac fiber orientations from a template heart, the corresponding ex vivo DTI data of the same heart is utilized as the gold standard, which is mapped to the in vivo ultrasound geometry.” (pg. 4, full para. 3, lines 1-3, 2. Methods (2.4)).
Regarding claim 8, modified Xulei et al. teach the method set forth above but fail to teach that generating ultrasound images of heart model comprises generating the ultrasound images of the heart model from at least two different incoming ultrasound beams.
In the same field of ultrasound imaging, Papaducci et al. teach generating ultrasound images of a heart model, stating “Acquisitions were performed on 3 ex vivo bovine skeletal muscles and 3 porcine left ventricle myocardial samples embedded in agar-gelatin (2%-2%) phantom. Acquisitions were performed using the same linear transducer array as previously connected to the same ultrasonic scanner (i.e. BTI).” (pg. 989, Left column, para. 3, lines 1-7, II. Materials and Methods, 2) Experimental Set up (b)). In addition, Papaducci et al. teach generating the ultrasound images of the heart model from at least two different incoming ultrasound beams, stating “To map the spatial coherence over a larger 
It would be obvious to one skilled in the art before the effective filing date to further modify modified Xulei et al. by generating the ultrasound images of the heart model from at least two different incoming ultrasound beams, as taught by Papaducci et al., in order to map the spatial coherence over a larger region and to cover the entire region (pg. 988, right column, para. 1, lines 8-10, B. Experimental Setup and Data Acquisition (1)).
Regarding claim 9, Xulei et al. teach obtaining the at least one ultrasound image of the actual heart (“B-mode ultrasound images of the hearts in the short-axis view were acquired slice by slice from base to apex at a 0.2 mm thickness…In order to image the 3D geometry of the remodeled geometry, the in vivo imaging procedure is performed on the beating heart after an open-chest surgical procedure.” (pg. 2, para. 4, lines 2-4 and 9-10, 2. Methods (2.1)).
Regarding claim 10, Xulei et al. teach obtaining the at least one ultrasound image of the actual heart comprises obtaining the at least one ultrasound image data set in vivo (“B-mode ultrasound images of the hearts in the short-axis view were acquired slice by slice from base to apex at a 0.2 mm thickness…In order to image the 3D geometry of the remodeled geometry, the in vivo imaging 
Regarding claim 11, Xulei et al. teach a system (“…the Vevo 2100 ultrasound system (FUJIFILM VisualSonics, Inc., Toronto, Canada) with a 21 MHz transducer” (pg. 2, para. 4, lines 1-2, 2. Methods (2.1)) for determining hear fiber geometry for a heart, comprising:
a processing unit; and a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (Note, that it is implicit that a processing unit and non-transitory memory would be required to perform the computations as disclosed by Xulei et al. because of the references to computations about image processing set forth throughout Xulei et al.) for:
generating images of a heart model (i.e. “template heart”) (Fig. 1, “the rat heart was excised and then embedded in 2% agar phantoms for the MR imaging procedures. The phantoms were placed in a Biospec 7 T MRI system.”(pg. 2, para. 5, lines 1-3, Methods (2.2), “…target heart imaged by MR-DTI ex vivo” (pg. 5, lines 1-2, Results (3.2));
determining an accuracy criterion (i.e. criteria of how accurately the images of the heart model (i.e. MR-DTI images which correspond to the “Template Heart”) match the 3D ultrasound images (i.e. “at least one ultrasound image of an actual heart”), wherein such criteria in Xulei et al. corresponds to the “similarity criterion” and/or Eq. 2)) of the images of the heart model (i.e. T1-MRI data) based at least in part on at least one ultrasound image (i.e. “3D ultrasound images”) of an actual heart (“The rat was settled on the imaging platform and was imaged by the Vevo 2100 ultrasound system (FUJIFILM VisualSonics, Inc., Toronto, Canada) with a 21 MHz transducer. B-mode ultrasound images of optimization procedure, which relies on similarity criterion to update the transformation.  With that, the accuracy criterion (i.e. Eq. 2 and/or the similarity criterion), which measures how similar the two images are, (i.e. updated/transformed T1-MRI data of the model and US images) is based at least in part of the at least one ultrasound image of the actual heart, corresponding to the present application; and
when an accuracy criterion meets a condition, applying the heart model (i.e. DTI heart model which has been transformed/registered to match the ultrasound image) to the at least one ultrasound image to determine heart fiber geometry of the actual heart (“…Vercauteren et al. adapted the Demons as an optimization procedure on the entire space of displacement fields to a space of diffeomorphic transformations through the exponential.” (pg. 3, full para. 2, line 2, full para. 3, lines 15-16, 2. Methods (2.3)). Note, that the use of this optimization procedure implies that there is a stopping criteria set for once the optimal threshold is met, which corresponds to the present application applying the heart model to the ultrasound images once an optimal accuracy is met.
However, though Xulei et al. disclose that both MR and DTI images of the heart model are generated (pgs. 2-3, Section 2.2; pg. 5, lines 1-2, “…target heart imaged by MR-DTI ex vivo”; 
In the same field of ultrasound imaging, Papaducci et al. teach generating ultrasound images of a heart model, stating “Acquisitions were performed on 3 ex vivo bovine skeletal muscles and 3 porcine left ventricle myocardial samples embedded in agar-gelatin (2%-2%) phantom. Acquisitions were performed using the same linear transducer array as previously connected to the same ultrasonic scanner (i.e. BTI).” (pg. 989, Left column, para. 2, lines 1-7, II. Materials and Methods, 2) Experimental Set up (b)), “Current clinical uses of MR DTI are strongly limited by long acquisition times and the cost and complexity of MR scanners, so that ultrasound based techniques such as BTI and ETI may have strong clinical potential for real-time measurements in the myocardium.” (pg. 993-994, right column, para. 1, lines 19-20, IV. Discussion).	
It would be obvious to one skilled in the art before the effective filing date to have the images of the heart model of Xulei et al. be ultrasound images of the heart model, as taught by Papaducci et al., because of the lower energy required to map an entire region (pg. 994, left column, para. 1, lines 4-5, IV. Discussion) and the ability to obtain real-time measurements (pg. 994, left column, para. 1, lines 2-3, IV. Discussion).
However, Xulei et al. and Papaducci et al. fail to teach that the accuracy criterion is specifically a “probability of accuracy” and that the accuracy condition is met when it is “above a given threshold.”
In the same field of image processing to determine similarities between data sets, Yi et al. teach a method for determining the similarity between two image data sets which relies on a measure of similarity between the two data sets (i.e. accuracy criterion that provides a measure of how accurately the two data sets match) (“Similarity metric from a pre-trained model with the set of selected objects to be recognized source categories corresponding to the image similarity measurement model, and calculates said object characteristic registration feature and the image object as a recognition result 
It would be obvious to one skilled in the art before the effective filing date to have the accuracy criterion of modified Xulei et al. be a probability of accuracy, as taught by Yi et al., in order to improve the accuracy of the registration between two data sets (Para. [0015]).
It would be obvious to one skilled in the art before the effective filing date to have the accuracy criterion of modified Xulei et al. be met when it is “above a given threshold”, as taught by Yi et al., in order to give a marker that the criterion should exceed in order to be applied.
Additionally/alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the accuracy criterion/similarity metric technique of modified Xulei et al. with an accuracy criterion/similarity metric technique comprising a “probability/likelihood” (i.e. probability of accuracy) and that the accuracy criterion meets a condition when it is “above a given threshold”, as taught by Yi et al., as the substitution of one known accuracy criterion/similarity metric technique for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in 

Regarding claim 17, modified Xulei et al. meets the limitations of claim 11, where in Xulei et al. further teach that generating images [ultrasound images in modified Xulei et al.] of a heart model comprises generating the ultrasound images of a mathematical heart model validated against an image dataset acquired using diffusion magnetic resonance imaging (“In order to evaluate the extracted cardiac fiber orientations from a template heart, the corresponding ex vivo DTI data of the same heart is utilized as the gold standard, which is mapped to the in vivo ultrasound geometry.” (pg. 4, para. 3, lines 1-3, 2. Methods (2.4)).

In the same field of ultrasound imaging, Papaducci et al. teach generating ultrasound images of a heart model, stating “Acquisitions were performed on 3 ex vivo bovine skeletal muscles and 3 porcine left ventricle myocardial samples embedded in agar-gelatin (2%-2%) phantom. Acquisitions were performed using the same linear transducer array as previously connected to the same ultrasonic scanner (i.e. BTI).” (pg. 989, Left column, para. 2, lines 1-7, II. Materials and Methods, 2) Experimental Set up (b)), “Current clinical uses of MR DTI are strongly limited by long acquisition times and the cost and complexity of MR scanners, so that ultrasound based techniques such as BTI and ETI may have strong clinical potential for real-time measurements in the myocardium.” (pg. 993-994, right column, para. 1, lines 19-20, IV. Discussion).	
Regarding claim 18, modified Xulei et al. teach the method and system set forth above but fail to teach that generating ultrasound images of heart model comprises generating the ultrasound images of the heart model from at least two different incoming ultrasound beams.
In the same field of ultrasound imaging, Papaducci et al. teach generating ultrasound images of a heart model, stating “Acquisitions were performed on 3 ex vivo bovine skeletal muscles and 3 porcine left ventricle myocardial samples embedded in agar-gelatin (2%-2%) phantom. Acquisitions were 
It would be obvious to one skilled in the art before the effective filing date to further modify Xulei et al. by generating the ultrasound images of the heart model from at least two different incoming ultrasound beams, as taught by Papaducci et al., in order to map the spatial coherence over a larger region and to cover the entire region (pg. 988, right column, para. 1, lines 8-10, B. Experimental Setup and Data Acquisition (1)).
Regarding claim 19, Xulei et al. teach obtaining the at least one ultrasound image of the actual heart (“B-mode ultrasound images of the hearts in the short-axis view were acquired slice by slice from base to apex at a 0.2 mm thickness…In order to image the 3D geometry of the remodeled geometry, the in vivo imaging procedure is performed on the beating heart after an open-chest surgical procedure.” (pg. 2, para. 4, lines 2-4 and 9-10, 2. Methods (2.1)).
Regarding claim 20, Xulei et al. teach obtaining the at least one ultrasound image of the actual heart comprises obtaining the at least one ultrasound image data set in vivo (“B-mode ultrasound images of the hearts in the short-axis view were acquired slice by slice from base to apex at a 0.2 mm thickness…In order to image the 3D geometry of the remodeled geometry, the in vivo imaging procedure is performed on the beating heart after an open-chest surgical procedure.” (pg. 2, para. 4, lines 2-4 and 9-10, 2. Methods (2.1)).

Claim 2, 12, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xulei et al.: 3D in vivo Imaging of Rats Hearts by High Frequency Ultrasound and its Application in Myofiber Orientation Wrapping, 17 March 2015, Proceedings of SPIE International Society for Optical Engineering, vol. 9419, (pg. 1-11), Papaducci et al.: Ultrasound backscatter tensor imaging (BTI): analysis of the spatial coherence of ultrasonic speckle in anisotropic soft tissues, June 2014, IEEE Transactions on Ultrasounics, Ferroelectrics, and Frequency Control, vol. 61 no. 6, (pg. 986-995), and Yi et al. (WO 2017024963) as applied to claim 1 and 11 above, and further in view of Hill et al. (US 20120165672).
Regarding claim 2, modified Xulei et al. teach the method and system set forth above.
Xulei et al. further teach determining the accuracy criterion of the images of the heart model comprises:
determining a similarity level indicative of a similarity between the images of the heart model (i.e. T1-MRI images) and the at least one ultrasound image (i.e. “3D ultrasound images”) of the actual heart ( “The rat was settled on the imaging platform and was imaged by the Vevo 2100 ultrasound system (FUJIFILM VisualSonics, Inc., Toronto, Canada) with a 21 MHz transducer. B-mode ultrasound images of the hearts in the short-axis view were acquired slice by slice from base to apex at a 0.2 mm thickness.” 
computing the accuracy criterion of the images of the heart model based on the similarity level (“…the 3D ultrasound images are registered with the T1-MRI data…In order to match two images I0 and I1 by a transformation s, the typical Demons registration requires a similarity criterion Sim(I0, I1, S) to measure the similarity between both images.” (pg. 3, para. 2, line 2, para. 3, lines 6-8, 2. Methods (2.3)).
However, Xulei et al. does not teach determining the cohesion level indicative of a similarity between adjacent pixels of the ultrasound images of the heart model.
In the same field of determining the accuracy of models, Hill et al. teach determining the cohesion level (i.e. confidence) indicative of a similarity between adjacent pixels of the ultrasound images of the heart model (“the ultrasound image 202 may be pixilated using known or herein described methods. In an embodiment, the Confidence Module 106 may analyze the pixilated ultrasound image to determine an intensity gradient over the image. This analysis may involve numerical methods, such as, for example, by calculating the difference in intensity values between adjacent pixels or groups of pixels.” (Para. [0048]).
It would be obvious to one skilled in the art before the effective filing date to modify Xulei et al. by determining the cohesion level indicative of a similarity between adjacent pixels of the ultrasound images of the heart model, as taught by Hill et al., in order to signify any transition or different anatomical areas according to the intensity of the pixels (Para. [0048]).
Regarding claim 6, modified Xulei et al. teach the method and system set forth above but fail to teach that when the probability of accuracy is below a given threshold:
creating new ultrasound images based on a new heart model; and
determining the probability of accuracy for the new ultrasound images.
In the same field of determining the accuracy of models, Hill et al. teach (Fig. 13) that when an accuracy criterion is below a given threshold:

determining the accuracy criterion for the new ultrasound images (“Using the augmented model, the system may then compute a new confidence value, and compare it with the baseline value to determine how the hidden point influences model accuracy (step 424).”(Para. [0060)).
It would be obvious to one skilled in the art to further modify modified Xulei et al. by creating new ultrasound images based on a new heart model, as taught by Hill et al., in order to provide an updated model and updated ultrasound images further influence the model’s accuracy (Para. [0060]). 
It would be obvious to one skilled in the art to further modify modified Xulei et al. by determining the accuracy criterion for the new ultrasound images, as taught by Hill et al., in order to determine how the reconfiguration of the model influences its accuracy (Para. [0060]).

Regarding claim 12, modified Xulei et al. teach the method and system set forth above.
Xulei et al. further teach determining the accuracy criterion of the images of the heart model comprises:
determining a similarity level indicative of a similarity between the images of the heart model (i.e. T1-MRI images) and the at least one ultrasound image (i.e. “3D ultrasound images”) of the actual heart (Table 1; “The Dice similarity coefficient (DSC) is used as the performance assessment score of the similarity between both the reference and registered images” (pg. 4, para. 2, lines 2-4, 2.4 Evaluations), “The rat was settled on the imaging platform and was imaged by the Vevo 2100 ultrasound system (FUJIFILM VisualSonics, Inc., Toronto, Canada) with a 21 MHz transducer. B-mode ultrasound images of the hearts in the short-axis view were acquired slice by slice from base to apex at a 0.2 mm thickness.” (pg. 2, para. 4, lines 1-4, Methods (2.1)), (“…the 3D ultrasound images are registered with the T1-MRI data…In order to match two images I0 and I1 by a transformation s, the typical Demons registration requires a similarity criterion Sim(I0, I1, S) to measure the similarity between both images…Vercauteren et al. adapted the Demons as an optimization procedure on the entire space of displacement fields to a space of diffeomorphic transformations through the exponential.” (pg. 3, para. 2, line 2, para. 3, lines 6-8 and 15-16, 2. Methods (2.3)); and 
computing the accuracy criterion of the images of the heart model based on the similarity level (“…the 3D ultrasound images are registered with the T1-MRI data…In order to match two images I0 and I1 by a transformation s, the typical Demons registration requires a similarity criterion Sim(I0, I1, S) to measure the similarity between both images.” (pg. 3, para. 2, line 2, para. 3, lines 6-8, 2. Methods (2.3)).

In the same field of determining the accuracy of models, Hill et al. teach determining the cohesion level (i.e. confidence) indicative of a similarity between adjacent pixels of the ultrasound images of the heart model (“the ultrasound image 202 may be pixilated using known or herein described methods. In an embodiment, the Confidence Module 106 may analyze the pixilated ultrasound image to determine an intensity gradient over the image. This analysis may involve numerical methods, such as, for example, by calculating the difference in intensity values between adjacent pixels or groups of pixels.” (Para. [0048]).
It would be obvious to one skilled in the art before the effective filing date to modify modified Xulei et al. by determining the cohesion level indicative of a similarity between adjacent pixels of the ultrasound images of the heart model, as taught by Hill et al., in order to signify any transition or different anatomical areas according to the intensity of the pixels (Para. [0048]).
Regarding claim 16, modified Xulei et al. teach the method and system set forth above but fail to teach that when the probability of accuracy is below a given threshold:
creating new ultrasound images based on a new heart model; and
determining the probability of accuracy for the new ultrasound images.
In the same field of determining the accuracy of models, Hill et al. teach (Fig. 13) that when an accuracy criterion is below a given threshold:
creating new ultrasound images based on a new heart model (Fig. 10a and b; 3D ultrasound model 320; “…As successive ultrasound poses are recorded and associated to the 3D space, the model may be successively updated, for example, by using a Bayesian Inference Algorithm. By setting or providing an appropriate intensity threshold, the Model Generator 126 may effectively "hide" portions of the volume that exhibit an ultrasound reflection intensity below the threshold.” (Para. [0045]), (“…once a baseline model confidence value is established (step 420), the system may then temporarily hide one or more points from the set (step 422), and re-build the model from the remaining points.” (Para. [0060])); and
determining the accuracy criterion for the new ultrasound images (“Using the augmented model, the system may then compute a new confidence value, and compare it with the baseline value to determine how the hidden point influences model accuracy (step 424).”(Para. [0060)).

It would be obvious to one skilled in the art to further modify Xulei et al. by determining the accuracy criterion for the new ultrasound images, as taught by Hill et al., in order to determine how the reconfiguration of the model influences its accuracy (Para. [0060]).

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xulei et al.: 3D in vivo Imaging of Rats Hearts by High Frequency Ultrasound and its Application in Myofiber Orientation Wrapping, 17 March 2015, Proceedings of SPIE International Society for Optical Engineering, vol. 9419, (pg. 1-11), Papaducci et al.: Ultrasound backscatter tensor imaging (BTI): analysis of the spatial coherence of ultrasonic speckle in anisotropic soft tissues, June 2014, IEEE Transactions on Ultrasounics, Ferroelectrics, and Frequency Control, vol. 61 no. 6, (pg. 986-995), Yi et al. (WO 2017024963), and Hill et al. (US 20120165672) as applied to claim 2 and 12 above, and further in view of Oh et al. (US 20160148375).


Regarding claim 3, modified Xulei et al. teach the method and system set for above but fails to teach that determining the similarity level comprises applying a sum of squared differences algorithm.
In the same field of image processing, Oh et al. teach applying a sum of squared differences algorithm (“the image processor 720 may obtain a rotation and translation matrix based on a pixel intensity similarity between landmarks in the first and second final target-extracted images 1221 and 1222 and register the first and second final target-extracted images 1221 and 1222 together by using the obtained rotation and translation matrix. In this case, the pixel intensity similarity may be a sum of square differences (SSD) value.” (Para. [0265])).
It would be obvious to one skilled in the art before the effective filing date to further modify Xulei et al. by applying a sum of squared differences algorithm to determine similarity, as applied to Oh et al., in order to calculate the degree of variability between the two sample sets.
Regarding claim 13, modified Xulei et al. teach the method and system set for above but fails to teach that determining the similarity level comprises applying a sum of squared differences algorithm.
In the same field of image processing, Oh et al. teach applying a sum of squared differences algorithm (“the image processor 720 may obtain a rotation and translation matrix based on a pixel intensity similarity between landmarks in the first and second final target-extracted images 1221 and 1222 and register the first and second final target-extracted images 1221 and 1222 together by using the obtained rotation and translation matrix. In this case, the pixel intensity similarity may be a sum of square differences (SSD) value.” (Para. [0265])).
.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xulei et al.: 3D in vivo Imaging of Rats Hearts by High Frequency Ultrasound and its Application in Myofiber Orientation Wrapping, 17 March 2015, Proceedings of SPIE International Society for Optical Engineering, vol. 9419, (pg. 1-11), Papaducci et al.: Ultrasound backscatter tensor imaging (BTI): analysis of the spatial coherence of ultrasonic speckle in anisotropic soft tissues, June 2014, IEEE Transactions on Ultrasounics, Ferroelectrics, and Frequency Control, vol. 61 no. 6, (pg. 986-995), Yi et al. (WO 2017024963), and Hill et al. (US 20120165672) as applied to claim 2 and 12 above, and further in view of Siddiqi et al. (US 20150332483).
Regarding claim 4, modified Xulei et al. teach the method and system set forth above but fails to teach that the cohesion level comprises applying an average angular difference algorithm.
In the same field of modeling and characterizing heart fiber geometry, Siddiqi et al. teach applying an average angular difference algorithm (“As within the GHM (generalized helicoid model) method, the inventors construct an error measure by computing the average angular difference between the measured and predicted directions in an isotropic neighborhood…” (Para. [0058]). 
It would be obvious to one skilled in the art before the effective filing date to further modify modified Xulei et al. by applying an average angular difference algorithm to determine a cohesion level, as taught by Siddiqi et al., in order to show another measure of similarity between the model and the actual heart.
Regarding claim 14, modified Xulei et al. teach the method and system set forth above but fails to teach that the cohesion level comprises applying an average angular difference algorithm.

It would be obvious to one skilled in the art before the effective filing date to further modify modified Xulei et al. by applying an average angular difference algorithm to determine a cohesion level, as taught by Siddiqi et al., in order to show another measure of similarity between the model and the actual heart.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xulei et al.: 3D in vivo Imaging of Rats Hearts by High Frequency Ultrasound and its Application in Myofiber Orientation Wrapping, 17 March 2015, Proceedings of SPIE International Society for Optical Engineering, vol. 9419, (pg. 1-11) in view of Papaducci et al.: Ultrasound backscatter tensor imaging (BTI): analysis of the spatial coherence of ultrasonic speckle in anisotropic soft tissues, June 2014, IEEE Transactions on Ultrasounics, Ferroelectrics, and Frequency Control, vol. 61 no. 6, (pg. 986-995), Yi et al. (WO 2017024963), as applied to claim 1 and 11 above, and further in view of Gupta et al. (US 20120053945). 
	Regarding claim 5, modified Xulei et al. teaches the method set forth above.  Further, Xulei et al. suggest the use of a Bayes algorithm for finding the similarity between two images (paragraph [0002], but fails to teach that determining a probability of accuracy comprises a Bayesian interference belief propagation algorithm.
	In the same field of Bayesian probabilistic approaches, Gupta et al. teach a Bayesian interference belief propagation algorithm (“Given the potential for error in speech recognition and understanding due to noisy observations and other forms of interference, probabilistic approaches to belief tracking are desirable. These probabilistic approaches may utilize Bayesian networks that represent the system's belief as the joint probability space of concepts while leveraging conditional independence among them.” (Para. [0003]), “Determining a belief state of user intent may include the 
	It would be obvious to one skilled in the art before effective filing date to modify modified Xulei et al. by utilizing a Bayesian interference belief propagation algorithm, as taught by Gupta et al., in order to constrain the domain and improve performance (Para. [0003]).
	Additionally/alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the accuracy criterion/similarity metric technique of modified Xulei et al. with an accuracy criterion/similarity metric technique comprising a Bayesian interference belief propagation algorithm, as taught by Gupta et al., as the substitution of one known accuracy criterion/similarity metric technique for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the predictable result of successfully determining if two datasets (i.e. two images) are similar to one another would be yielded.  
Regarding claim 15, modified Xulei et al. teaches the method set forth above.  Further, Xulei et al. suggest the use of a Bayes algorithm for determining the similarity between two image datasets (paragraph [0002]), but fails to teach that determining a probability of accuracy comprises a Bayesian interference belief propagation algorithm.

	It would be obvious to one skilled in the art before effective filing date to modify modified Xulei et al. by utilizing a Bayesian interference belief propagation algorithm, as taught by Gupta et al., in order to constrain the domain and improve performance (Para. [0003]).
	Additionally/alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the accuracy criterion/similarity metric technique of modified Xulei et al. with an accuracy criterion/similarity metric technique comprising a Bayesian interference belief propagation algorithm, as taught by Gupta et al., as the substitution of one known accuracy .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guetter et al. (US 20070165943) refers to a system and method for image registration using nonparametric prior and statistical learning techniques. The image processing techniques and probability techniques used in this reference are relevant to the present application; therefore, this publication is regarded as relevant prior art.
Neumann et al. (US 20150242589) refers to a method and system for image-based estimation of multi-physics parameters and their uncertainty for patient-specific simulation of organ function.  The subject matter contained in this publication is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793